Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is in response to applicant's Arguments/Remarks filed 07/26/2021. Claims 1-17 and 19 are pending, and claim 18 is cancelled.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the amended independent claim 1, applicant argues that the combination of Pressler and Darnell does not teach the side wall member is divided into 


    PNG
    media_image1.png
    792
    596
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-13, 15, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pressler et al  (U.S. Patent # US 6,005,700) in view of Darnell et al  (U.S. Patent Pub. # US 2013/0257659 A1).
Regarding claim 1, Pressler et al discloses an electronic device (figures 1 and 3, a wireless network adapter card  100) comprising: a communication module (figures 1 and 3, a wireless network adapter card  100); a light source (figures 1 and 3, LEDs 150 and 155); and a case formed to cover the light source from exposure to outside of the case (figures 1 and 3,  housing 106 and 116), the case comprising: a front member (figures 1 and 3, a top cover 106a and 116a; column 3, lines 26-42 and column 5, lines  to transfer light through.
Nevertheless, Darnell et al discloses a side wall member comprising an insulating element (figure 1, a dielectric material gaps 18; paragraphs 0025 and 0033) and at least two adjacent conductive elements forming part of an antenna (figure 1, conductive members 16; paragraphs 0025, 0027-0028, 0033 and 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing in the electronic device of Pressler et al in view of the teachings of Darnell et al to implement the side wall member comprising an insulating element and at least two adjacent conductive elements forming part of an antenna by the choice of material design preference.

Regarding claim 2, Pressler et al in view of Darnell et al discloses the apparatus of claim 1. Pressler et al discloses the electronic device further comprising a second insulating element (figures 1 and 3, one of the apertures 140, 170), wherein the insulating elements electrically isolate the at least two adjacent conductive elements 

Regarding claim 3, Pressler et al in view of Darnell et al discloses the apparatus of claim 1. Pressler et al discloses wherein the side wall member is connected to a peripheral edge of the rear member, and wherein the side wall member is connected to a peripheral edge of the front member (see figures 1 and 3, the left, right, top and bottom sides of the housing 106).

Regarding claim 4, Pressler et al in view of Darnell et al discloses the apparatus of claim 1. Pressler et al discloses the electronic device further comprising a light transfer member attached to an inner surface of the insulating element (figures 1 and 3,   light pipes 160 and 165, column 4, lines 26-33).

Regarding claim 5, Pressler et al in view of Darnell et al discloses the apparatus of claim 4. Pressler et al discloses wherein the light transfer member causes light to be emitted uniformly across an exterior of the insulating element (column 4, lines 26-33, “…a light transfer medium within the housing 116 such as light pipes 160 and 165 (shown in phantom).The light transfer medium is utilized to transfer the light emitted from the LEDs 150, 155 through the detachable antenna 103 where it is subsequently emitted as a light display from the housing 116”).



Regarding claim 7, Pressler et al in view of Darnell et al discloses the apparatus of claim 1. Although Pressler et al does not explicitly disclose wherein the rear member is made of a same material as the insulating element,  Pressler et al suggests “…The light pipes 160, 165 can be made of any suitable material” (column 3, lines 26-39). Since Pressler et al teaches the insulating element (i.e., the light pipes 160, 165) can be formed from suitable materials, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make the rear member and the insulating element of the electronic device housing with the same material by the choice of material design preference. 

Regarding claim 8, Pressler et al in view of Darnell et al discloses the apparatus of claim 1. Pressler et al discloses the electronic device further comprising a waveguide plate disposed on an inner surface of the insulating element (figures 1 and 3, a light pipes 160 and 165; column 4, lines 26-37), wherein light emitted from the light source is transferred to the inner surface of the insulating element through the waveguide plate (column 4, lines 38-47). 

Regarding claim 9, Pressler et al in view of Darnell et al discloses the apparatus of claim 1. Pressler et al discloses wherein the rear member comprises a window (i.e., recesses 256 of the bottom cover 106b) having a periphery, and wherein the side wall member connects to the periphery of the window (figures 1 and 3, the recesses 252b; column 6, lines 2-10).

Regarding claim 10, Pressler et al in view of Darnell et al discloses the apparatus of claim 1. Pressler et al discloses the electronic device further comprising: a circuit board disposed within the case (figure 3, an integrated circuit (IC) board 108; column 3, lines 32-33 and column 5, lines 14-24); and a support member disposed within the case (figure 6, standoffs 290; column 6, lines 44-48), wherein the circuit board is disposed between the rear member and the support member, and wherein the light source is disposed on the circuit board (see figure 3, the integrated circuit (IC) board 108; column 3, lines 59-63).  

Regarding claim 11, Pressler et al in view of Darnell et al discloses the apparatus of claim 10. Pressler et al discloses the electronic device further comprising: a second light source disposed on the circuit board (see figures 1 and 3, a second LED 155; column lines 15-20); and a second insulating element (figures 1 and 3, the apertures 140, 170 of a light pipe 165; column 4, lines 26-37), wherein light emitted from the second light source is emitted to the outside of the case through the second insulating element (column 4, lines 38-47). 

Regarding claim 12, Pressler et al in view of Darnell et al discloses the apparatus of claim 11. Pressler et al discloses the electronic device further comprising: a first guide member disposed on the circuit board (figures 1 and 3, a light pipe 160; column 4, lines 26-37), the first guide member at partially enclosing the light source (column 4, lines 38-47). 

Regarding claim 13, Pressler et al in view of Darnell et al discloses the apparatus of claim 12. Pressler et al discloses the electronic device wherein the first guide member prevents light from the light source from being emitted to the outside of the case through the second insulating element (column 4, lines 38-54). 

Regarding claim 15, Pressler et al in view of Darnell et al discloses the apparatus of claim 12. Pressler et al discloses the electronic device further comprising: a second guide member disposed on the circuit board, the second guide member at least partially enclosing the second light source (figures 1 and 3, a light pipe 165; column 4, lines 26-47).  

Regarding claim 16, Pressler et al in view of Darnell et al discloses the apparatus of claim 15. Pressler et al discloses the electronic device wherein the second guide member prevents light from the second light source from being emitted to the outside of the case through the insulating element (column 4, lines 38-54). 

.    

5.	Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pressler et al  (U.S. Patent # US 6,005,700) in view of Darnell et al  (U.S. Patent Pub. # US 2013/0257659 A1) further in view of Till  (U.S. Patent US 6,435,690 B1).
Regarding claim 14, Pressler et al in view of Darnell et al discloses the apparatus of claim 12. Pressler et al in view of Darnell et al does not explicitly disclose wherein an inner surface of the first guide member is coated with a reflective material.
  Till discloses wherein an inner surface of a guide member is coated with a reflective material (column 6, lines 28-34 and column 8, lines 33-44).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate coating an inner surface of the light guide member with a reflective material of Till in to the inner surface of the first light guide member of Pressler et al in view of Darnell et al in order to allow to allow light to exit only at the light emitting apertures as taught by Till (column 8, lines 54-59). 

Regarding claim 17, Pressler et al in view of Darnell et al discloses the apparatus of claim 15. Pressler et al in view of Darnell et al does not explicitly disclose wherein an inner surface of the second guide member is coated with a reflective material. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate coating an inner surface of the light guide member with a reflective material of Till in to the inner surface of the second light guide member of Pressler et al in view of Darnell et al in order to allow to allow light to exit only at the light emitting apertures as taught by Till (column 8, lines 54-59). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649